692 S.E.2d 108 (2010)
STATE of North Carolina
v.
Anthony Leon HOOVER.
No. 370P04-8.
Supreme Court of North Carolina.
January 28, 2010.
Anthony Leon Hoover, pro se.
Elizabeth Strickland, Assistant Attorney General, for State of NC.

ORDER
Upon consideration of the petition filed by Defendant on the 2nd of October 2009 in this matter for a writ of certiorari to review the order of the Superior Court, Forsyth County, the following order was entered and is hereby certified to the Superior Court of that County:
"Dismissed by order of the Court in conference, this the 28th of January 2010."